Citation Nr: 0634017	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  03-15 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from August 
1990 to July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision, in part, denied 
service connection for a left shoulder disorder. 


FINDINGS OF FACT

There is no evidence of a current left shoulder disability.  


CONCLUSION OF LAW

A left shoulder disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002);  38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
March 2001 satisfied the duty to notify provisions.  The 
veteran's service medical records have been obtained and he 
has been accorded a VA Compensation and Pension examination.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Consequently, the Board finds that 
VA has met the duties to notify and assist as to the issue 
decided herein. 

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: his 
contentions; his service medical records; and, a VA 
examination report.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show with respect to the veteran's claim for service 
connection for a left shoulder disorder.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relation-ship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Service medical records reveal that the veteran had 
complaints of left shoulder pain due to a sports injury in 
October 1995.  Physical examination revealed some decrease in 
the range of motion of the left shoulder and tenderness.  The 
diagnosis was strain of the left deltoid muscle.  The veteran 
continued to have complaints of left shoulder pain without 
evidence of swelling or effusion.  The revised diagnosis was 
mild left rotator cuff tendonitis and he was treated with 
light duty and an exercise regimen.  Review of the service 
medical records does not reveal any additional complaints of, 
or treatment for, any left shoulder disorder during the 
remaining years of military service.  

In April 2001, in conjunction with the veteran's separation 
from service, a VA examination of the veteran was conducted.  
The veteran reported having left shoulder pain since 1995.  
Physical examination of both shoulders revealed them to be 
normal without any swelling.  Range of motion testing 
revealed full and normal range of motion of both shoulders 
without any evidence of pain.  X-ray examination of the left 
shoulder were normal.  The examining physician's diagnosis 
was that there was no pathology to justify rendering any 
diagnosis of a left shoulder disorder.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a left shoulder disorder.  
While the veteran had a left shoulder injury in service in 
1995, it apparently healed without any residual disability.  
The current VA examination reveals that the veteran's left 
shoulder is normal without any evidence of disability.  With 
no evidence of a current left shoulder disability the claim 
must be denied.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110.  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim for service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a left shoulder disorder is denied.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


